       Case 3:18-cv-00425-RDM Document 107 Filed 08/13/21 Page 1 of 2




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BASHORE,
                                           : CIVIL ACTION NO. 3:18-CV-425
             Plaintiff,                    : (JUDGE MARIANI)

             v.
POCONO MOUNTAIN REGIONAL
POLICE COMMISSION, et al.,

             Defendants.

                                          ORDER
                             ~(h
      AND NOW, THIS __
                     / _/ -           DAY OF AUGUST 2021 , upon consideration of the

Motion in Limine of Defendants Relative to Improper and Unsupported Damages (Doc. 63)

filed by Defendant PMRPC and all relevant documents, for the reasons discussed in the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. The Motion in Limine of Defendants Relative to Improper and Unsupported Damages

      (Doc. 63) is GRANTED IN PART and DENIED IN PART.

   2. The motion is GRANTED as it pertains to compensatory and punitive damages.

   3. The motion is DENIED as it pertains to liquidated damages:

          a. The motion is DENIED WITH PREJUDICE as to Defendant PMRPC's request

             to preclude Plaintiff from referencing liquidated damages in the pre-

             evidentiary phases of the trial, i.e., during jury selection and opening

             statements ;
Case 3:18-cv-00425-RDM Document 107 Filed 08/13/21 Page 2 of 2




  b. The motion is otherwise DENIED WITHOUT PREJUDICE.




                                                ani
                                  United States District Judge
